     Case 1:20-po-01046-JFA Document 2 Filed 07/10/20 Page 1 of 2 PageID# 2



                  IN THE UNITED STATES DISTRICT COURT FOR THE

                            EASTERN DISTRICT OF VIRGINIA

                                     Alexandria Division
                                                                       1:20po1046
UNITED STATES OF AMERICA                     )
                                             )           Citation No. 09932516
v.                                           )           Court Date: August 23, 2020
                                             )
DONNA C. CHIN,                               )
                                             )
                                             )
                     Defendant               )

                                 MOTION FOR DISMISSAL

       The United States of America does not desire to prosecute pending citation number

09932516 pertaining to defendant DONNA C. CHIN.

       Accordingly, the United States hereby moves for dismissal without prejudice of citation

number 09932516 pertaining to defendant, DONNA C. CHIN.



                                            Respectfully submitted,

                                            G. ZACHARY TERWILLIGER
                                            UNITED STATES ATTORNEY

                                    BY:                  /s/
                                            Marc J. Birnbaum
                                            Assistant United States Attorney
                                            United States Attorney’s Office
                                            2100 Jamieson Avenue
                                            Alexandria, VA 22314
                                            Phone: (703) 299-3700
                                            Fax: (703) 299-3980
                                            Email: marc.birnbaum@usdoj.gov
    Case 1:20-po-01046-JFA Document 2 Filed 07/10/20 Page 2 of 2 PageID# 3



                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing Motion and proposed

Order will be mailed to the defendant on July 10, 2020.




                                                         /s/
                                            Marc J. Birnbaum
                                            Assistant United States Attorney
                                            United States Attorney’s Office
                                            2100 Jamieson Avenue
                                            Alexandria, VA 22314
                                            Phone: (703) 299-3700
                                            Fax: (703) 299-3980
                                            Email: marc.birnbaum@usdoj.gov
